Bell, Judge.
This appeal is brought before final disposition of the cause by a direct bill of exceptions based solely upon error assigned on the sustaining of a general demurrer to the answer and cross-action and their dismissal. No motion to dismiss the bill of exceptions was made by the defendant in error.
'A judgment sustaining a plaintiff’s demurrer to an answer and cross-action filed by a defendant can not be reviewed by a direct bill of exceptions before the final disposition of the case in the court below. Since this cause has not terminated finally in the trial court, it is before us prematurely. Accordingly, this court will dismiss the writ of error. Ga. L. 1957, pp. 224-230 (Code Ann. § 6-701); Dove v. Maxwell, 184 Ga. 460 (191 S. E. 916); Bowman v. Poole, 212 Ga. 697 (95 S. E. 2d 375).

Writ of error dismissed.


Felton, C. J., and Nichols, J., concur.